UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1254



JERRY L. GENT,

                                            Plaintiff - Appellant,

          versus

THE DEPARTMENT FOR RIGHTS OF VIRGINIANS WITH
DISABILITIES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-96-155-A)


Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jerry L. Gent, Appellant Pro Se. Donald Renardo Ferguson, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his complaint alleging that he was denied services based on his

disability. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Gent v. Department for Rights of
Virginians with Disabilities, No. CA-96-155-A (W.D. Va. Feb. 12,

1997). Further, we deny Appellant's request for appointed counsel.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2